Case: 18-50204      Document: 00514733230         Page: 1    Date Filed: 11/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-50204                             FILED
                                 Conference Calendar                 November 21, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS ANTONIO MARTINEZ-CERDA, also known as Jesus Cerda-
Martinez, also known as Jesus Antonio Cerda-Martinez, also known as Jesus
Cerda, also known as Jesus Martinez, also known as Jesus Martinez-Cerda,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:17-CR-674-2


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jesus Antonio
Martinez-Cerda has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).            Martinez-Cerda has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50204   Document: 00514733230    Page: 2   Date Filed: 11/21/2018


                               No. 18-50204

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2